Citation Nr: 1102801	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-34 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
degenerative lumbar spine disease at L4-L5 and L5-S1.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1967.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, Florida 
(RO) which, in pertinent part, granted service connection for 
degenerative lumbar spine disease at L4-L5 and L5-S1 and assigned 
a 10 percent evaluation effective June 14, 2007.  

In a March 2008 notice of disagreement, the Veteran indicated 
disagreement with his assigned rating for his degenerative lumbar 
spine disease.  The notice of disagreement did not address other 
issues denied at the time of his January 2008 rating decision.  
The RO issued a statement of the case addressing the Veteran's 
degenerative lumbar spine disease in September 2008, and the 
Veteran perfected his appeal in October 2008.  

The Veteran testified at a June 2010 travel Board hearing; the 
hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that 
VA make reasonable efforts to obtain relevant records that the 
claimant has adequately identified and authorized the VA to 
obtain.  38 U.S.C.A. § 5103A (West 2002).  In a case of records 
held by a Federal department or agency, VA shall continue their 
efforts to obtain these records unless it is reasonably certain 
that such records do not exist or that further efforts to obtain 
those records would be futile.  Id.

During the Veteran's June 2010 travel Board hearing, he reported 
that he was receiving disability benefits from the Social 
Security Administration (SSA), in part due to his lumbar 
degenerative disease.  SSA records have not been included in the 
claims file.  SSA decisions are not controlling for VA purposes, 
but they are pertinent to the adjudication of a claim for VA 
benefits and VA has a duty to assist the Veteran in gathering 
such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-
372 (1992) (concluding VA has a duty to obtain SSA records when 
it has actual notice that the veteran was receiving SSA 
benefits); See also Collier v. Derwinski, 1 Vet. App. 413 (1991); 
Brown v. Derwinski, 2 Vet. App. 444 (1992). Additionally, the 
United States Court of Appeals for Veterans Claims (CAVC) has 
held that where SSA disability benefits have been granted, a 
remand to obtain SSA records is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the 
possibility that the SSA records could contain relevant evidence 
. . . cannot be foreclosed absent a review of those records.").  
Thus, the Board finds that a remand for all medical records held 
by SSA is necessary.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  Where a claimant 
asserts that the disability in question has increased in severity 
since the most recent rating examination, an additional 
examination is appropriate. See VAOPGCPREC 11-95 (1995); Caffrey 
v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 
121 (1991).

During the Veteran's Board hearing, and in his October 2008 
substantive appeal, the Veteran indicated that his back 
disability had deteriorated since his last VA examination in 
October 2007.  He reported that he is no longer able to work in 
at his previous business, landscaping off of a tree farm.  The 
Veteran reported decreased range of motion in the back and he 
reported having symptoms of pain which radiated into the right 
and left legs.  The Veteran also submitted evidence from his 
private physician indicating that surgery was recommended for 
treatment of his back disability.  The Veteran was also diagnosed 
with right leg sciatica.  In light of the foregoing, the Board 
finds that an updated VA examination is necessary to address the 
current severity of the Veteran's back disability and 
neurological symptoms associated with such.   See Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination - particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should secure a release of 
information from the Veteran for SSA records.  
The RO/AMC should then request, from the SSA, 
all records pertinent to the Veteran's claim 
for Social Security disability benefits as 
well as medical records relied upon 
concerning that claim. If the search for such 
records has negative results, the RO/AMC 
should notify the Veteran and place a 
statement to that effect in the Veteran's 
claims file.

2.  After all available service records have 
been associated with the claims file; the 
Veteran should be afforded a new VA 
orthopedic examination and VA neurological 
examination to address the current severity 
of his service-connected back disability and 
to identify any neurological manifestations 
of his back disability.  The claims folder 
must be made available to the examiner for 
review.  All indicated tests should be 
performed and the findings reported in 
detail.  

(a) Range of motion testing should be 
completed, and the VA examiner should 
identify the presence of any muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis.   

(b) The examiner should indicate whether the 
Veteran has incapacitating episodes 
associated with service-connected back 
disability. The examiner should describe the 
frequency and duration of any such 
incapacitating episodes.

An incapacitating episode is defined as 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
physician- prescribed bed rest and treatment 
by a physician.

 (c) In assessing the presence of any 
neurological impairment and the severity of 
such, the VA examiner should note that the 
record reflects complaints of pain in both 
legs as well as a diagnosis of right leg 
sciatica. 

(d) The examiner should also discuss the 
impact of the Veteran's service-connected low 
back disability on his ability to retain and 
maintain gainful employment.  

3.  The RO should review the examination 
report to ensure that it is in complete 
compliance with this remand.  If it is 
deficient in any manner, implement corrective 
procedures at once.

4.  After all development has been completed, 
the RO/AMC should review the case again based 
on the additional evidence.  If the benefits 
sought are not granted, the RO/AMC should 
furnish the Veteran and his representative 
with a Supplemental Statement of the Case, 
and should give the Veteran a reasonable 
opportunity to respond before returning the 
record to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

 
